Exhibit 10.65
AMENDMENT NUMBER FIVE TO THE
METLIFE LEADERSHIP DEFERRED COMPENSATION PLAN
(As amended and restated with respect to salary and Cash Incentive Compensation
January 1,
2005, and with respect to Stock Compensation April 15, 2005)
     The MetLife Leadership Deferred Compensation Plan is hereby amended,
effective January 1, 2011, as follows:
1. Section 8 is hereby amended to read as follows:

“8.   Matching Contribution. If a Participant has a valid deferral election to
make contributions to SIP or the MetLife Bank 401(k) Plan throughout a calendar
year, the Participant’s Matching Contribution Account shall be credited with the
amount of Matching Contribution (if any) with which the Participant’s SIP or
MetLife Bank 401(k) Plan account would have been credited under the terms and
provisions of such plan without application of certain Tax Code limitations
under Code sections 415 and 401(a)(17) with respect to compensation deferred
into this Plan. Notwithstanding the foregoing, no Matching Contributions shall
be credited in favor of a Participant during the suspension of such
Participant’s deferrals pursuant to Section 4.7 of this Plan. A Participant’s
Matching Contribution Account shall vest or be forfeited to the same extent, and
on the same vesting schedule, that such Matching Contributions would have vested
or been forfeited under the terms of SIP, notwithstanding any accelerated
vesting under the SIP for individuals who transfer to MetLife Bank.”

2. Section 22.11, “Eligible Associate”, is hereby amended by adding new
subsection (d) as follows:

      “(d) an individual to whom an offer of employment in compensation grades
120 through 123 has been made, who is selected by the Plan Administrator for
eligibility and has been so notified.”

3. Section 22.24, “Officer”, is hereby amended to read as follows:

  “22.24.   “Officer” shall mean each individual who is employed by a MetLife
Company paid from the United States in United States currency and whose
compensation is in an officer or officer-equivalent grades level, each as
determined by the Plan Administrator in its discretion. For eligibility to defer
compensation, grade levels 32 and 120 through 123 are included in this
definition.”

4. Section 22.29, “Qualifying Employee”, subsection (a) is hereby amended to
read as follows:

      (a) classified in compensation grade 090, 112 through 119 or 152 through
161 and who earned annual total cash compensation (without regard to
benefitability under the terms of SIP), for the twelve (12) months immediately
preceding October 1 of the year prior to the year subject to the Deferral
Election or in such twelve (12)

Amendment Number Five to The MetLife Leadership Deferred Compensation Plan

1



--------------------------------------------------------------------------------



 



      month period otherwise designated by the Plan Administrator, in excess of
the compensation limit under Section 401(a)(17) of the Code (as indexed annually
for inflation) for the year the deferral election is filed;”

IN WITNESS WHEREOF, the Plan Administrator has caused this Amendment to be
adopted this 16th day of December, 2010.

         
 
  PLAN ADMINISTRATOR    
 
       
 
  /s/ Andrew J. Bernstein
 
   
 
  Andrew J. Bernstein    

ATTEST:
/s/ Candice Martin        
Amendment Number Five to The MetLife Leadership Deferred Compensation Plan

2